                         Case 3:19-cv-00842-SI                 Document 2     Filed 05/30/19           Page 1 of 5


Pro Se I (Rev. 12/16) Compl aint for a Civil Case



                                         UNITED STATES DISTRICT COURT
                                                                for the
                                                      _ _ _ _ District of _ _ _ _        FILED30 MAY '19 i6:18JSDC·ORP

                                                              - - - - - Division

                                                                       )   Case No.
                                                                       )
~,M½--            ~-CL~       Plaintiff(s)
                                                                       )
                                                                       )
                                                                                          (to be.filled in by the Clerk's Office)



(Write the full name of each plaintiff who is filing this complaint.
If the names ofall the plaintiffs cannot.fit in the space above,
                                                                       )   Jury Trial: {check one)    D Yes        ~
please write "see attached" in the space and attach an additional      )
page with the full list of names.)                                     )
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                               e.!J. nt(s)
(Write the full n         eac defendant who is being sued. If the
                                                                       )
names of all the defendants cannot.fit in the space above, please      )
write "see attached" in the space and attach an additional page        )
with the f ull list of names.)



                                                    COMPLAINT FOR A CIVIL CASE


I.         The Parties to This Complaint
           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                 Name
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Add ress


           B.         The Defendant(s)

                      Provide the infonnation below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (if known) . Attach additional pages if needed.


                                                                                                                                    Page I of 5
                        Case 3:19-cv-00842-SI                Document 2   Filed 05/30/19     Page 2 of 5


Pro Se 1 (Rev. 12/16) Complaint for a Civi l Case


                      Defendant No. 1
                                 Narne
                                 Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)


                      Defendant No. 2
                                 Name
                                 Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code                         '7 ::> ~     / - 02/-5°
                                 Telephone Number
                                 E-mail Address (if known)


                      Defendant No. 3
                                 Name
                                 Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number                                          7 5 0 .)..
                                 E-mail Address (if known)


                      Defendant No. 4
                                 Name
                                 Job or Title (if known)
                                 Street Address
                                 City and County                          c5¼?-- u ++/ ce... I   L< }c_
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if !mown)



                                                                                                           Page 2 of 5
                       Case 3:19-cv-00842-SI                            Document 2              Filed 05/30/19           Page 3 of 5


Pro Se I (Rev . 12/16) Complaint for a Civil Case


II.        Basis fo r Jurisdiction

           Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
           heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
           parties. Under 28 U.S.C. § 1331 , a case arising under the United States Constitution or federal laws or treaties
           is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
           another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
           diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What is the b - s for federal court jurisdiction? (check all that apply)
                                                                            D Diversity of citizenship
           Fill out the paragraphs in this section that apply to this case.

           A.         If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                      are at issue in this case.                  - \-     v0          ~         C__I)                              • ;" __/
                           U-.:5 . I "--~b&-<-=:,~ ~                                  J_                                           -'S ....:----'---
                            & Vt~p ~ /. __ c'.-o e,_,,_ ~ ~ i -::,                                        u   t'
                                                                                                                   0
                                                                                                                                   ~ I; '
                                                                   ·=~                                (
                                                                                                                       ( ,,,_ -{

                           ~                                f ✓-i-- l                 ~ ~-{}ve, ~ ~                                               ~
                           ~          JOvt ~
                                          ,I        v.__;
                                                            5-!
                                                                        -~1r,A   (
                                                                                        ~ ~
                                                                              l~t:--,:. { ~                                 0~-+,              ~+{~
           B.         Iftbe Basis for Jurisdiction Is Diversity of Citizenship ~      ? +c.... 'l(.,                           '--"\ _ i-\... ( ~ h. ~ ~
                                                                                                  ~ OU~ ~                    .( ,"--<f-~     ~ (_, ( ~&-{A-{ i ~
                      1.         The Plaintiff( s)                                                                            + M..- {       {. k VVV<- v<- f- ~
                                                                                                                                    ~              :::x~
                                 a.         Jfthe plaintiff is an ~
                                            The plaintiff, (name)
                                            State of (name)
                                                                                         ~ -CL~
                                                                                                  -
                                                                                                                                           , is a citizen of the
                                                                                                                                                    0~          o-f
                                                                                                                                                                   ~w
                                                                                                                                         L-a V\.. f-,u. ,<'..,--/. --1- u




                                                                                                                                                ~cS{v~~
                                 b.         If the plaintiff is a corporation                                                                      \ k.,       -+- -
                                            The plaintiff, (name) _ _ ____ _ _ _ _ _ _ _ _ _ _ _ _ , is incorponrted ~




                                             ________ ·
                                                                             ace of business in the State of (name)
                                                                                                                                                         ~
                                                                                                                                                        L~d
                                 (Jf more than one plaintiff is named in the complaint, attach an additional page providing th~ ' t ' 1-¼.
                                 same information for each additional plaintiff.)

                      2.         The Defendant(s)

                                 a.         If the defendant is an individual
                                             The defendant, (name)               J oJ - J) "li. £.-- ¾                                     , is a citizen of
                                             the State of (name)            __   d___°'-
                                                                                      ~~ (~
                                                                                          / ________                                    Or is a citizen of
                                            (foreign nation)                         °'-.. 11
                                                                                                                                                        Page 3 of 5
                        Case 3:19-cv-00842-SI                      Document 2               Filed 05/30/19   Page 4 of 5


Pro Se I (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name)        -   --.;,,___ _ _ ________ _               , is incorporated under
                                                                                                                             , and has its
                                           principal place of busi      ss in the State of (name)
                                                                     der the laws of (foreign nation)
                                           and has its p · cipal place of business in (name)


                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information f or each additional def endant.)

                     3.         The Amount in Controversy

                                The amount in controversy- the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75 ,000, not counting interest and costs of court, because (exp lain):
                                      -I-,_~ tt: 0         ~




III.      Statement of Claim

          Write a short and plain statement of the claim . Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and



           ,
            ~ od
                   ~::i~
                        d. t   ~s
          write a short and plain statement of each claim in a separat:J!..l?aragraph. Attach addyional paises if needed.
                                      ~~ -=-...L
                                      D-~---~
                                                          0t   ~   ~oh,~ V/1-( -f "l.-1~
                                                               t":; tpq~ )              vt,t   t~A.A__~~
                                                                                                              l 1¼   LL-~ --
                                                                                                                      ~ bus1~
               ,   ~~~0 ~e:LJ ~~--ff~~+~                                                                 0-1d-ojJfJ_       -so~
           L'~~- Azy,., Mµ¾~                                                                      v..-( ~~ ~
           • 0~ ~.A OP\ Lt'-~                                                                     d__,c~ ~-~
              ~ µ . , .-u!/o ~
                                       \A)                                                  A-
IV.
          Rehef                                                             ~..S~ ) ~_
          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          p~t(ve or exemplary damages claimed, the amounts, and the reasons you claim you are entitlep to actual ~          ,,                ,..
          purut1ve money damages.                              ~ ~ y_, / AJ.LJ l -S'"'¼..,                    M, r1v1,0 ½, ~ b
               ~~ ~-                                   D ev./4_ A-t,,L-.,,.,_,__-ts -9,,, ~~
                                     \ cO'-\\._.e__, _1_ -
               AL-~ ~                              0 rO T                             j!_
                   N_ ~    ~ {~~              hAA-~ l -+s ½      5 '-(1 a l             ~(
                   &'
                      ~l"l        ~
                                                   (__
                                                         :Lo\ ) .----
                                                                 . ,~       •   p .            a_o d ~~                    ~
                   ==r~A~ - s~ ~ ~ ~                                                                           L       6                of5

                                      Clt?O        Vv\,   ~ ii ~ ~   d~{I       '<-     s
                        Case 3:19-cv-00842-SI           Document 2         Filed 05/30/19         Page 5 of 5


Pro Se I (Rev . 12/16) Complaint for a Civil Case




V.         Certification and Closing

          Under Federal Rule of Civil Procedure 11 , by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

           A.         For Parties Without an Attorney

                      I agree to provide the Clerk' s Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk' s Office may result
                      in the dismissal o

                      Date of signing.




           B.         For Attorn eys

                      Date of signing:


                      Signature of Attorney
                                                                                          /
                      Printed Name of Attorney                                        /
                      Bar Number
                      Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                                                                                              '
                      E-mail Address




                                                                                                                        Page 5 of 5
